Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7-8 have been canceled; Claim 5-6 and 9-13 are allowed;; Claims 1-4 remain for examination, wherein claim 1 is an independent claim. There is no amendment since last office action dated 4/19/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (JP 2003129174 A, listed in IDS filed on 12/17/2021, with on-line English translation. Thereafter JP’174).
JP’174 is applied to the instant claims 1-3 for the same reason as stated in the previous office action dated 4/19/2022.
Regarding the relational expression 1 in the instant claim 1, the calculated value according to relational expression 1 from the Example #D of JP’174 is about 1.26, which is very close to the low limit 1.3 as claimed in the instant claim. Close range creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Mn, Cr, and Sb to meet the relational expression 1 since JP’174 clearly indicates Mn, Cr, and Sb are adjustable (Abstract, examples and claims of JP’174). Furthermore, the claimed relational expression 1 in the instant claim 1 is recognized as an equation fully depend on claimed alloy composition ranges of Mn, Cr and Sb. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. Actually, the calculated value according to the claimed relational expression 1 from examples #A-#C in table 1 of JP’174 meet the claimed value ranges as recited in the instant claim 1.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2007/067014 A1, listed in IDS filed on 6/30/2021, thereafter WO’014) alone or in view of JP’174.
WO’014 alone or further in view of JP’174 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 4/19/2022. 
The discussion for the JP’174 can refer to the discussion above.
Notes: EP 1960562 B1 is a reference corresponding to Ahn et al (WO 2007/067014 A1), which is recorded as a reference. 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-4 have been considered but they are not persuasive. 
The Applicant’s arguments are summarized as following:
1, the example #D in table 1 of Okada et al (JP’174) does not meet the calculated value as claimed in the instant claim 1.
2, although the calculated value according to the relational expression 1 from the Example #C in table 1 in table 1 Ahn et al (WO’014 meets the claimed the relational expression 1, but the Mn, Cr, and Sb in Example #C 1 in table 1 of Ahn et al (WO’014) are outside the claimed composition ranges.
In response, 
Regarding the argument 1, as discussed in the rejection for the instant claim 1 under 35 U.S.C. 103 as being unpatentable over Okada et al (JP’174) above, 1) the calculated value according to relational expression 1 from the Example #D of JP’174 is about 1.26, which is very close to the low limit 1.3 as claimed in the instant claim. MPEP 2144 05 I. 2) JP’174 specify the Mn, Cr, and Sb is adjustable. 3, the Applicant has not provided any evidence to show the criticality of the claimed “relational expression 1” in term properties or microstructures. 4, the calculated value of examples #A-#C in table 1 of JP’174 meet the claimed value ranges as recited in the instant claim 1.
Regarding the argument 2, all of the essential composition ranges, microstructure ranges, and properties disclosed by Ahn et al (WO’014) overlap the claimed composition ranges (cl.1), microstructure ranges (cl.1), and properties (cl.4), which is a prima facie case of obviousness. MPEP 2144 05 I. the claimed “relational expression 1” fully depends on the alloy composition ranges. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. Alternately, since both WO’014 and JP’174 teach the steel sheet and manufacturing process and disclose the similar alloy composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition ranges as demonstrated by JP’174 for the alloy of WO’014 since both WO’014 and JP’174 teach the same high-strength zinc-coated steel sheet throughout whole disclosing range.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734